Citation Nr: 1524023	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-10 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 percent for an acquired psychiatric disability, to include anxiety, depression, and insomnia, from May 2, 2010 to March 19, 2014.

2.  Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disability, to include anxiety, depression, and insomnia, since March 20, 2014.


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from August 2005 to May 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for chronic primary insomnia and assigned an initial rating of 10 percent for this disability.  The Veteran appealed the initial rating in this decision, and the matter is now before the Board.  The Board notes that a July 2014 rating decision increased the evaluation to 50 percent disabling for an unspecified anxiety disorder with insomnia effective May 9, 2014, and that a September 2014 rating decision granted an earlier effective date for the 50 percent rating of the unspecified anxiety disorder with insomnia effective March 20, 2014.  


FINDINGS OF FACT

1.  For the period from May 2, 2010 to March 19, 2014, the Veteran's acquired psychiatric disability manifested with signs and symptoms of depressed mood, anxiety, anxiety attacks, hypervigilance, and chronic sleep impairment resulting in occupational and social impairment with reduced reliability and productivity; however, his acquired psychiatric disability symptoms and signs had not resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  

2.  Since March 20, 2014, the Veteran's acquired psychiatric disability manifests with signs and symptoms of anxiety, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, and difficulty in adapting to stressful circumstances (including work or a work-like setting), resulting in occupational and social impairment with reduced reliability and productivity; however, these symptoms have not resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.




CONCLUSIONS OF LAW

1.  Throughout the rating period from May 2, 2010 to March 19, 2014, the criteria for a rating of 50 percent, but not higher, for an acquired psychiatric disability, to include anxiety, depression, and insomnia have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code (DC) 9499-9433 (2014).

2.  The criteria for a rating in excess of 50 percent for an acquired psychiatric disability, to include anxiety, depression, and insomnia have not been met throughout the rating period since March 20, 2014.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, DC 9499-9433.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's appeal for a higher rating is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

The present appeal involves mental disorders, which are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9433.  In a February 2010 rating decision, the Veteran was awarded service connection for his mental disability, and granted an initial evaluation of 10 percent effective May 2, 2010, the date following his release from active duty service.  The Veteran's acquired psychiatric disability is rated under DC 9499-9433.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional diagnostic code, shown after the hyphen, represents the basis for the rating, while the primary diagnostic code indicates the underlying source of the disability.  In this case, the Veteran's specific disability is not listed in the Rating Schedule, and the RO assigned DC 9499 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2014).  The RO determined that the most closely analogous diagnostic code was 38 C.F.R. § 4.130, DC 9433, for dysthymic disorder.

Under the General Rating Formula, a 10 percent evaluation is provided for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is given for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or, the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

GAF scores between 70 and 61 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV.

GAF scores between 60 and 51 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

The Veteran was afforded VA examinations in January 2011 and April 2011 in which VA examiners confirmed diagnoses of an acquired psychiatric disability using the DSM-IV and assigned GAF scores.  The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has diagnoses of an acquired psychiatric disability under the DSM-IV criteria because his diagnoses were made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Additionally, a VA examiner in March 2014 utilized the DSM-V criteria to diagnose the Veteran's psychiatric symptoms.  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V. 

After review of the evidence, the Board concludes that for the period from May 2, 2010 to March 19, 2014, the Veteran's acquired psychiatric disability has warranted a 50 percent rating, but not higher.  Specifically, the Veteran's claims file included service treatment records from November 2009 which showed that he complained of and was treated for a sleep-related disorder.  Due to this disorder, the Veteran reported symptoms of decreased concentrating ability; however, he did not exhibit feelings of hopelessness, a history of anxiety or depression, or increased stressors.  He used over-the-counter sleeping aids to manage this disorder.  

In a followup visit in January 2010, the Veteran's sleep disorder had not improved and his symptoms remained the same, including no symptoms of depression or loss of interest; however, he began using Ambien in addition to the over-the-counter medications as a way to induce sleep.  In February 2010, the Veteran was assessed as having a nonorganic sleep disorder and he was added to a sleep study group focused on sleep disordered breathing.  Likewise, in March 2010, he underwent a polysomnography, and a report from this diagnostic testing showed that the Veteran had symptoms of increased wake after sleep onset (WASO).

In another service treatment record from March 2010, the Veteran's psychological symptoms included difficulty falling asleep and middle-night awakening, morning grogginess and nonrestorative sleep, headaches and feelings of sleepiness throughout the day; however, he was noted as having normal enjoyment of activities, not feeling more tired in the morning than in the evening, no increase in energy, and no disturbing or unusual thoughts, feelings, or sensations.  The following month, the Veteran again sought treatment for his sleep-related disorder and his symptoms included euthymic mood, normal enjoyment of activities, decreased concentrating ability, no disorientation, less energy, no decreased functioning ability in work performance, family functioning, social activities, and pleasurable activities.  He was noted as not having suicidal thoughts or plans, and not having homicidal thoughts.  

In connection with his claim for service connection for insomnia, the Veteran was afforded a VA examination in January 2011 during which the examiner noted treatment in service for this disability, including medication, a sleep study, and attendance in a sleep group.  The Veteran complained of headaches and trouble focusing during the headaches.  Following an examination, the Veteran was diagnosed with insomnia, which had an effect on his occupation by decreasing his concentration, and affected his usual daily activities because he was fatigued.  The examiner noted that the Veteran was employed full-time as an information security analyst.  

The Veteran was afforded an initial mental health disorder VA examination in April 2011 during which the examiner reviewed the Veteran's claims file before taking down his history and symptoms.  Upon examination, the Veteran's appearance, attitude, and behaviors were generally within normal limits.  His hygiene and grooming were good, and his speech was relevant, coherent, and productive.  His thought process was rational and goal-oriented, and the examiner noted that there was no evidence that the Veteran had hallucinations or delusions.  Furthermore, the Veteran did not exhibit specific obsessions, compulsions, phobias, or ritualistic behaviors.  Moreover, he was appropriately oriented, and his basic short-term memory and concentration skills were intact.  Likewise, his mood was pleasant and euthymic, and his affect was appropriate.  The examiner noted that the Veteran's sleep problems resolved in recurring fatigue and occasional problems with his focus and concentration.  These symptoms likely contributed to some mild and episodic irritability, and even perhaps some decrease in his libido.  The examiner noted, however, that the Veteran did not have evidence of clinical depression, anxiety disorder, or posttraumatic stress disorder (PTSD).

After noting his symptoms of sleep disturbance, the examiner diagnosed the Veteran with chronic moderate primary insomnia and assigned him a GAF score of 64.  The examiner noted that the results of the examination did not reveal any marked or severe impairments regarding his basic competence for maintaining himself independently in the community or carrying out activities of daily living.  Furthermore, the Veteran's level of personal and social adjustment was mildly to moderately impaired due to his sleep disturbance, which resulted in ongoing fatigue and at times some difficulty in enjoying activities due to the tiredness and fatigue.  The examiner also noted that his insomnia resulted in some mild irritability and some decrease in his libido, which also caused mild difficulty for him; however no severe psychosocial impairment was noted.  

In regards to this disability's impact on the Veteran's work, the examiner noted that the Veteran worked full-time as a security analyst for a local bank and that he reported, for the most part, that he did well at his job.  Occasionally, he had some mild difficulty with focusing and concentrating on his work due to the fatigue caused by his ongoing primary insomnia, although no severe work-related disturbance had occurred.

The Veteran's claims file includes many VA treatment records from 2011 and 2012 that show regular treatment for sleep-related symptoms, including monthly sleep impairment treatment in which the Veteran reported that he was employed full time.  Specifically, in a September 2011 VA primary care physician's note, the Veteran was assessed with a sleep disorder and he was noted as taking prescription medication to help him sleep.  In an October 2011 VA mental health note, he was noted as having mild depressive symptoms in addition to his insomnia, and he endorsed symptoms of feeling tired, having low energy, feeling unrefreshed and sometimes irritable.  The Veteran also reported that although he functioned "okay" at work, his concentration was not as good as before, especially when attempting to focus on technical materials.  

In an October 2012 VA mental health note, the Veteran reported that he felt emotionally estranged from his family and spouse and that he did not feel comfortable in crowds.  He indicated that he was hypervigilant, that he had difficulty concentrating, and that his job was stressful.  The VA medical professional noted that he had some anxiety-related symptoms that appeared to be a subthreshold for PTSD; however, he was diagnosed with anxiety and insomnia, and he was assigned a GAF score of 65.  In two December 2012 VA mental health notes, the Veteran was again diagnosed with insomnia and anxiety, assigned a GAF score of 65, and noted as taking Ambien to help him sleep.  

In several VA mental health notes beginning in February 2013, the Veteran was diagnosed with anxiety not otherwise specified (NOS), depressive disorder NOS, and insomnia, and given GAF scores of 65.  Moreover, a May 2013 mental health note indicated that his symptoms had gotten worse; however, he was again assigned a GAF score of 65.  In June 2013, a VA medical professional noted that he continued to struggle with avoidance of crowds and public spaces, and that his insomnia had increased.  The Veteran was more irritable than before, and he was assessed a GAF score 58.  

In an April 2013 substantive appeal (VA Form 9), the Veteran contended that his insomnia was diagnosed as a side effect of his PTSD diagnosis; however, the Board notes that the record does not indicate that he has a PTSD diagnosis, although medical professionals have noted that he possesses PTSD-related symptoms.  In his VA Form 9, he further endorsed symptoms of anxiety and suspiciousness on a daily basis when he was around people at work and in public situations.  He stated that his anxiety and suspiciousness had given him an inability to perform his occupational tasks on a regular basis, as well as an inability to be out in public.  He also indicated that he had anxiety attacks on a weekly basis, whenever he was around multiple people.  He further contended that he had an extreme lack of motivation and no success in finding anything that made him happy, and he indicated that he felt a consistent lack of emotion in many of his accomplishments relating to work, family, and everyday life.  

In July 2013, a VA primary care physician noted that the Veteran had some PTSD symptoms, including hypervigilance, dreams he could not remember, emotional detachment, and agoraphobia.  The Veteran indicated that he liked keeping to himself and being most comfortable only around family and very close friends.  He admitted to decreased sleep, interest, energy, concentration, appetite, and psychomotor retardation; however, he denied guilt and homicidal ideation, intent, or plan.  He also indicated that Ambien no longer worked for him for more than five hours of sleep,  and he began a regiment of low dosage Omirtazapine to help with his insomnia symptoms.  

In May 2014, the Veteran was afforded another VA examination for his acquired psychiatric disability during which he was diagnosed with unspecified anxiety disorder, with features of social anxiety and some PTSD symptoms, and chronic moderate insomnia.  After reviewing the Veteran's electronic records, his self-reported history, and current symptoms, the examiner conducted an examination which revealed symptoms of anxiety, mild memory loss (such as forgetting names, directions, or recent events), disturbances of motivation and mood, and difficulty in adapting to stressful circumstances (including work or a work-like setting).  The examiner opined that both the Veteran's anxiety disorder and insomnia are comorbid and tend to mutually aggravate each other.  Furthermore, his anxiety and insomnia equally contribute to his ongoing and mild to moderate psychosocial and occupational impairment.  

The examiner noted that the Veteran was married, and that he changed jobs in September 2013 to another financial institution as an information analyst.  He took this job because he can work from home, which he preferred to do, since his social anxiety and hypervigilance symptoms become more prominent when he has to leave the house to go to work.  He reported that he was doing well at his job.  After noting that the Veteran takes prescription medication for his symptoms, the examiner concluded that ongoing and mild psychosocial disruptions were noted in his ability to enjoy daily activities.  Furthermore, the examiner noted that his social anxiety and social avoidance would make it difficult for him to maintain himself at work in an office, and consequently, his ability to do his current job from his home was of significant benefit to him.  

In light of the aforementioned evidence, the Board concludes that the Veteran's acquired psychiatric disability has warranted a disability rating of 50 percent, but not higher, for the entire period on appeal.  In particular, the period from May 2, 2010 to March 19, 2014, the Veteran's mental disability showed signs and symptoms of depressed mood, anxiety, anxiety attacks, hypervigilance, and chronic sleep impairment.  Specifically, the many service treatment records and VA records showed that he was taking medication to help him sleep, however, he still experienced insomnia symptoms.  Moreover, he has repeatedly reported symptoms of anxiety, hypervigilance, and depressed mood.  In particular, the Board notes that the Veteran's lay statements regarding his symptomatology are consistent with the record as a whole in showing that he had anxiety, disturbances in mood and motivation, and difficulty being in public places.  Similarly, during the March 20, 2014 VA examination, the Veteran and the examiner noted that the Veteran's symptoms included anxiety, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  Thus, the record reveals that his acquired psychiatric disability symptoms have resulted in occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board concluded that his mental disability picture has warranted a rating of 50 percent for the entire period on appeal. 

Conversely, based on the foregoing, the Board finds that throughout the entire rating period on appeal, the Veteran's acquired psychiatric disability symptoms and signs had not resulted in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Particularly, while the record demonstrates that the Veteran's symptoms have been mild to moderate, this level of severity has not resulted in occupational and social impairment with deficiencies in most areas.  Rather, the Veteran has continued to function as a full-time employee, and the record shows that he is still married to his spouse and that he has relationships with his children.  These facts demonstrate that he can maintain social relationships.  

In fact, the record as a whole shows that the Veteran does not have symptoms of suicide ideation, obsessional rituals which interfere with routine activities, illogical, obscure, or irrelevant speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, and inability to establish and maintain effective relationships.  While the March 2014 VA examiner indicated that he had difficulty in adapting to stressful circumstances (including work or a work-like setting), the Board notes that the record as a whole does not show that this symptom has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Furthermore, while the Veteran's GAF scores were in the 50s and 60s, indicating mild to moderate symptoms, these symptoms do not necessarily indicate that he was impaired occupationally and socially with deficiencies in most areas.  Thus, the Board finds that a 70 percent rating has not been warranted at any time on appeal.  

Accordingly, the Board concludes that the Veteran's acquired psychiatric disability, to include anxiety, depression, and insomnia has been 50 percent disabling, but not higher, throughout the entire staged rating periods on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

The Board has also considered whether referral for one or more extraschedular ratings is warranted for the service-connected acquired psychiatric disability for any of the staged rating periods.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The schedular rating criteria at DC 9499-9433 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's acquired psychiatric disability to include depressed mood, anxiety, sleep impairment, isolation, stress, some limited social relationships, hypervigilance, and memory loss, to name a few.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychological symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see 38 C.F.R. § 4.21 (2014).  

Additionally, the Board has considered the Veteran's GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychological symptoms or overall functional impairment caused by the acquired psychological disability.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's acquired psychiatric disability, to include anxiety, depression, and insomnia, and referral for consideration of an extra-schedular evaluation is not warranted for any time period on appeal.  

Finally, the Board notes that the Veteran has not claimed entitlement to a total disability rating based on individual unemployability (TDIU), and such a claim is not otherwise raised by the record for the staged ratings discussed above.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects that although the Veteran decided to work from home due in part to his acquired psychiatric disability, he is currently employed full time.  In fact, the record does not indicate that the Veteran's service-connected disabilities prevent him from substantial employment.  Thus, the Board finds that Rice is inapplicable in this case. 


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in August 2010, prior to the initial adjudication of the claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, as it pertains to the claim for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).     

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment records as well as records of VA treatment.  The duty to assist was further satisfied by VA examinations in January 2011, April 2011, and March 2014, during which examiners conducted psychological examinations of the Veteran, reviewed the pertinent records, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to an initial evaluation of 50 percent, but not higher, for an acquired psychiatric disability, to include anxiety, depression, and insomnia, from May 2, 2010 to March 19, 2014 is granted.

Entitlement to an evaluation in excess of 50 percent for an acquired psychiatric disability, to include anxiety, depression, and insomnia, since March 20, 2014 is denied.



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


